In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-20-00044-CV

BARBARA J. KADOW, Appellant                   §   On Appeal from the 89th District Court

V.                                            §   of Wichita County (DC89-CV2019-0556)

                                              §   February 25, 2021

MICHAEL H. GRAUERHOLZ,                        §   Memorandum Opinion by Justice Womack
INDIVIDUALLY AND AS PRESIDENT OF
WESBROOKS, INC., Appellee

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We reverse the denial of Barbara J. Kadow’s

motion to dismiss and remand Michael H. Grauerholz’s defamation claim to the trial

court for dismissal and for further proceedings consistent with this opinion.

      It is further ordered that appellee Michael H. Grauerholz shall bear the costs of

this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS



By /s/ Dana Womack
   Justice Dana Womack